392 So. 2d 915 (1980)
LET'S HELP FLORIDA, a Political Committee and Paul School et al., Appellants,
v.
DHS FILMS, INC., a New York Corporation, Appellee.
No. 80-1910.
District Court of Appeal of Florida, Third District.
November 13, 1980.
Simon, Schindler & Tripp and Judith A. Bass, Miami, for appellants.
Lapidus & Stettin and Herbert Stettin, Miami, for appellee.
Before BARKDULL, HENDRY and PEARSON, DANIEL, JJ.

ON MOTION TO DISMISS
PEARSON, DANIEL, Judge.
The trial court entered summary final judgment in favor of DHS Films, Inc., one of two defendants below. The plaintiffs appealed. DHS has moved to dismiss the appeal contending that since the cause continues in the trial court against a co-defendant and that court's labor is not done, the summary final judgment is not appealable.
We deny the motion to dismiss the appeal. A judgment, if otherwise final, as is the judgment here, which totally disposes of the case as to a party or parties, is a final appealable order which we have jurisdiction to review. Fla.R.App.P. 9.030(b)(1)(A). Such a judgment must be appealed within thirty days of rendition as prescribed in Florida Rule of Appellate Procedure *916 9.110(b), Dustin v. Latzko, 155 Fla. 824, 21 So. 2d 904 (1945); Logan v. Flood, 346 So. 2d 1243 (Fla. 1st DCA 1977),[1] and cannot be appealed at the time of the disposition of the balance of the case, Donin v. Goss, 69 So. 2d 316 (Fla. 1954).[2]
The motion to dismiss is, accordingly, denied.
NOTES
[1]  Logan v. Flood holds that where a final judgment is entered in a cause as to one or more defendants, the method of review is pursuant to former Florida Appellate Rule 3.2.b (1968). That rule provided that appeals from final decisions be commenced within thirty days from rendition.
[2]  This situation is to be distinguished from a judgment which disposes of one of several claims, but where the parties remain in the action in the trial court. The resolution of appealability in the several claims situation depends upon whether they are distinct and severable. See Mendez v. West Flagler Family Ass'n, Inc., 303 So. 2d 1 (Fla. 1974).